Citation Nr: 0739000	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a spinal compression fracture of the 
L1 and L2, currently evaluated 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1965 to April 1967.

Procedural history

Service connection for spinal fracture residuals of L1 and L2 
was initially granted in a December 1980 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 RO rating decision in 
which the RO increased the assigned rating to 40 percent 
disabling.  The veteran disagreed with that increased rating.  
The veteran's appeal as to that issue was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
March 2005.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Other issue

In a February 2005 rating decision, the RO denied the 
veteran's claim for a total rating based upon unemployability 
due to service-connected disabilities (TDIU).  It appears 
that the veteran did not disagree with that decision.  
However, in an October 2007 informal hearing presentation, 
the veteran's representative requested that the matter of the 
veteran's entitlement to TDIU once again be considered.  That 
matter is accordingly referred to the agency of original 
jurisdiction for appropriate action. 



REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

In an October 2004 VCAA letter, the veteran was informed only 
of what evidence was required to establish an increased 
rating claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  The 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a 
letter to the veteran which complies 
with the notice requirements announced 
in Dingess.

2.  If it is warranted by the state of 
the record, VBA should then 
readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



